DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall McCarthy on 03/18/2022.

The application has been amended as follows: 
Cancel Claim 15
Amend Claim 14 as follows:
14.	An apparatus comprising:
a batter container comprising a substantially cylindrical, pressurizable vessel defining an interior space configured to receive a volume of batter, the vessel having a contoured interior bottom surface that slopes to a centrally located dispensing hole extending through the vessel at a lowest elevation of the interior space;

a ball having a selected buoyancy relative to the volume of batter to cause the ball to be supported thereby within the interior space, the ball further having an overall diameter sufficient to move laterally with respect to the contoured interior bottom surface as the batter flows through the dispensing hole and to sealingly cover the dispensing hole once all of the volume of batter has been dispensed;
a conduit assembly which couples the dispensing hole to a hand-held dispensing gun to facilitate selectable flow of the batter from the vessel; 
a support stand which supports the batter container above a floor surface a sufficient vertical distance to provide clearance for an upstream portion of the conduit assembly that extends downwardly from the dispensing hole; and
wherein the overall diameter of the ball is less than 33% of an overall interior diameter of the interior space of the vessel. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed apparatus for batter is considered allowable due to the configuration of the container with floating shut off ball. In particular, the ball configured to sealingly cover the dispensing hole in an absence of the batter within the interior chamber, wherein the interior chamber of the vessel has an overall interior first diameter, the ball has an overall exterior second diameter, and the first diameter is at least three times larger than . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754